Appeal by employer and insurance carrier from an award by the State Industrial Board in favor of claimant of workmen’s compensation for total disability from January 25, 1932, to January 25, 1936 (182 5/6 weeks) at twenty-five dollars per week and for partial disability from January 25, 1936, to July 25, 1936 (26 weeks) at twenty dollars per week and continuing the case. Claimant sustained an accident in the regular course of his employment and suffered pulmonary tuberculosis as the result. After extended negotiations a lump sum settlement was made and approved by the Commission. Thereafter the ease was reopened and restored to the calendar for examination and further consideration of disability. *913Another lump sum settlement was proposed and submitted to the referee for approval who refused approval and made the above award. The appellants urge that the refusal to approve the additional lump sum settlement was unjustified. This rested in the sound discretion of the Industrial Board and the proof here of the continuance of claimant’s disability was ample reason for the disapproval of a second lump sum settlement. Appellants also urge that they were denied the right to fully present their case, although it was specifically agreed before the referee that if for any reason the referee did not approve the settlement then the entire case would be submitted to him for determination and also at the hearing before the Industrial Board the carrier announced that it was resting on the record. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Bliss and Hefferaan, JJ.